         Case 1:21-cv-05279-KPF Document 13 Filed 08/13/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       August 12, 2021



VIA ECF

                                                        MEMO ENDORSED
Hon. Katherine P. Failla
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re:     Shahriar v. Mayorkas, et al., No. 21 Civ. 5279 (KPF)

Dear Judge Failla:

         This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Register Permanent Residence or Adjust Status (Form I-485). I write respectfully to request an
on-consent extension of 120 days for the government to respond to the complaint (i.e., from August
17 to December 15, 2021). If the Court grants the requested extension, I respectfully request that
the initial conference now scheduled for October 22, 2021, be adjourned until approximately two
weeks after the requested extended date (i.e., to the week of January 3, 2022, or thereafter).

        The extension is respectfully requested because USCIS is in the process of issuing a
Request for Evidence (“RFE”) relating to the plaintiff’s Form I-485. The government anticipates
that the requested extension will allow USCIS time to issue the RFE, the plaintiff to respond, and
USCIS to determine next steps, including potentially taking adjudicative action, which may render
this case moot.

       This is the first request for an extension of the deadline to respond to the complaint and an
adjournment of the initial conference. Plaintiff consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)
         Case 1:21-cv-05279-KPF Document 13 Filed 08/13/21 Page 2 of 2



Application GRANTED. Defendants' response to the Complaint will
be due December 15, 2021. Moreover, the initial pretrial
conference is hereby ADJOURNED to January 6, 2022, at 12:00 p.m.
The parties' joint letter and Proposed Case Management Plan and
Scheduling Order will be due on or before December 30, 2021.

Dated:     August 13, 2021               SO ORDERED.
           New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
